Hallam, J.
(dissenting).
It appears to me this statute permits a charge of three' cents a. mile only for a trip not exceeding five miles and that for 'trips of‘ greater distance the maximum is still two cents for every mile-traveled.
The statute is crude and as between stations five, six- -and' seven miles apart it will become necessary to construe it in connection with other statutes of the state. It appears to me, however, - that the-sole purpose and intent of the act was to permit a higher rate per-mile on short than on long trips on the same principle as the provision in the act of 1911 (p. 458, c. 331), which it superseded, provided “that no railroad company shall be required to carry a passenger any distance for less than 5 cents.”
I cannot agree that it was the purpose or intent of. the act of" 1913 to authorize an increase of five cents in the ráte then allowed, by law, on every trip over five miles.